TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00145-CV



In re Nationwide Mutual Insurance Company





ORIGINAL PROCEEDING FROM TRAVIS COUNTY





PER CURIAM	

	On March 22, 2002, relator Nationwide Mutual Insurance Company filed a motion
to stay and a petition for writ of mandamus.  See Tex. R. App. P. 52.8, 52.10.  On March 22, 2002,
this Court denied relator's motion to stay.  We hereby deny relator's petition for writ of mandamus. 

Before Chief Justice Aboussie, Justices Kidd and Onion*
Filed:   March 25, 2002
Do Not Publish








*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).